Name: 86/64/EEC: Commission Decision of 13 February 1986 approving an amendment to the agricultural measures included in the integrated development programme for the Western Isles of Scotland (Outer Hebrides) pursuant to Council Regulation (EEC) No 1939/81 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  regions of EU Member States;  regions and regional policy
 Date Published: 1986-03-15

 Avis juridique important|31986D006486/64/EEC: Commission Decision of 13 February 1986 approving an amendment to the agricultural measures included in the integrated development programme for the Western Isles of Scotland (Outer Hebrides) pursuant to Council Regulation (EEC) No 1939/81 (Only the English text is authentic) Official Journal L 072 , 15/03/1986 P. 0039 - 0039*****COMMISSION DECISION of 13 February 1986 approving an amendment to the agricultural measures included in the integrated development programme for the Western Isles of Scotland (Outer Hebrides) pursuant to Council Regulation (EEC) No 1939/81 (Only the English text is authentic) (86/64/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1939/81 of 30 June 1981 on an integrated development programme for the Western isles of Scotland (Outer Hebrides) (1), as amended by Regulation (EEC) No 797/85 (2), and in particular Article 5 (3) thereof, Whereas pursuant to Article 5 (2) of Regulation (EEC) No 1939/81 the Government of the United Kingdom on 6 November 1985 forwarded an amendment to the agricultural measures to be applied under the integrated development programme for the Western Isles of Scotland; Whereas this amendment increases the total public expenditure and re-schedules expenditure under the programme, while the maximum amount eligible for EAGGF aid remains unchanged; Whereas the description of the agricultural measures continues to meet the conditions laid down in Article 5 of Regulation (EEC) No 1939/81 and shows that they fit into the integrated development programme and are likely to contribute to the attainment of its objectives; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment of the agricultural measures included in the integrated development programme for the Western Isles of Scotland (Outer Hebrides) as communicated by the Government of the United Kingdom on 6 November 1985 pursuant to Regulation (EEC) No 1939/81 is hereby approved. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 13 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 6. (2) OJ No L 93, 30. 3. 1985, p. 1.